    Case 1:19-mj-00385-TCB Document 1 Filed 08/29/19 Page 1 of 3 PageID# 1




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                                                                          ^ i   '■

                             EASTERN DISTRICT OF VIRGINIA                                  .r ^
                                                                      (



                                   ALEXANDRIA DIVISION




UNITED STATES OF AMERICA                                    Criminal No.: 1:19-MJ-'^
                                                            Misdemeanor
               V.



TOBIAS A. SHORTER,                                          Court Date: September 9, 2019

                      Defendant.



                                 CRIMINAL INFORMATION


                        (COUNT I - Class A Misdemeanor- 7141756)

THE UNITED STATES ATTORNEY CHARGES THAT:


       On or about July 1, 2019, at Marine Corps Base, Quantico, Virginia within the special

maritime and territorial jurisdiction of the United States in the Eastern District of Virginia, the

defendant, TOBIAS A. SHORTER, did knowingly and unlawfully intentionally attempt to

prevent a law-enforcement officer from lawfully arresting him.

(Violation of Title 18, United States Code, Section 13, assimilating Virginia Code, Section
18.2-460(E), 1950, as amended)
Case 1:19-mj-00385-TCB Document 1 Filed 08/29/19 Page 2 of 3 PageID# 2
Case 1:19-mj-00385-TCB Document 1 Filed 08/29/19 Page 3 of 3 PageID# 3
